DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 6, drawn to a method for selecting two pesticidal agents compatible for use together in a composition for controlling a target pest, classified in G01N 33/5085.
II. Claim 2, drawn to a recombinant plant or seed expressing two or more pesticidal agents, classified in C12N 15/8286.
III. Claim 3, drawn to selecting a first FFPP and a second FFPP to be combined together in a composition for use on or in a plant to control insect infestation, classified in A01N 63/00.
IV. Claims 4 and 5, drawn to a method for assessing the mode of action of a first FFPP for compatibility with a second FFPP in a common pesticidal composition, classified in G01N 33/53.
V. Claim 7, drawn to a plant or seed comprising a first recombinant nucleic acid molecule and a second nucleic acid molecule, wherein the first nucleic acid molecule encodes a first FFPP and the second nucleic acid molecule encodes a second FFPP, and wherein the first and second nucleic acid molecules are operably linked to a heterologous promoter, classified in C12N 15/63.
VI. Claim 8, drawn to a composition comprising a first polypeptide and a second polypeptide that is different from the first polypeptide, wherein said first and second polypeptides are each toxic to a target pest and do not bind the same target receptor in said pest, classified in A01N 25/006.

The inventions are independent or distinct, each from the other because:
I and III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and effect. Invention I requires assaying for toxicity against at least three different individuals of a target pest species, whereas Inventions III requires decreasing the development of resistance in the pest, and whereas Invention IV requires analysis of the binding of said FFPP to different receptors in the pest.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. Invention V requires that the first and second agent bind to different receptors whereas no requirement is present in Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be the process can be used to make another materially different product, e.g. a wafer comprising said pesticidal agents.

Inventions I and V are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another materially different product, e.g. a transgenic plant comprising a variable amount of the polypeptides.


Inventions III and (II and V) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be produced by a materially different process where the improvement of resistance is not required.
Inventions (II and V) and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP the products as claimed can be used in a materially different process, such as selecting for reduced resistance instead of the mode of action.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As described above, the invention has been shown in the art as a separate subject for inventive effort and also a separate field of search. These inventions would require different key word searches using divergent patent and non-patent literature databases. The subject matter of the present invention ranges from bioassaying for toxicity to pest resistance management. The different inventions have different class/subclasses which demonstrates they have a different status under the Cooperative Patent classification system, and therefore, they would require different searches. These are divergent searches and would likely raise different non-prior art issues under 35 USC 112, first paragraph. The different searches further require subsequent in-depth analysis of unrelated prior art literature, placing a serious burden on the Office in terms of both search and examination. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEPHEN UYENO
Primary Examiner
Art Unit 1662



/STEPHEN UYENO/Primary Examiner, Art Unit 1662